     Case 1:19-cr-10080-NMG Document 914 Filed 03/03/20 Page 1 of 26
                                                                        1




 1                          UNITED STATES DISTRICT COURT
 2                           DISTRICT OF MASSACHUSETTS
 3     _______________________________
 4     UNITED STATES OF AMERICA,
 5                           Plaintiff,           Criminal Action
                                                  No. 19-cr-10080-NMG
 6     v.
                                                  February 27, 2020
 7     DAVID SIDOO, et al.,
 8                        Defendants.             Pages 1 to 26
       _______________________________
 9

10

11
                          TRANSCRIPT OF STATUS CONFERENCE
12                    BEFORE THE HONORABLE NATHANIEL M. GORTON
                           UNITED STATES DISTRICT COURT
13                       JOHN J. MOAKLEY U.S. COURTHOUSE
                                ONE COURTHOUSE WAY
14                         BOSTON, MASSACHUSETTS 02210
15

16

17

18

19

20                             JOAN M. DALY, RMR, CRR
                               Official Court Reporter
21                         John J. Moakley U.S. Courthouse
                             One Courthouse Way, Room 5507
22                           Boston, Massachusetts 02210
                                joanmdaly62@gmail.com
23

24

25
     Case 1:19-cr-10080-NMG Document 914 Filed 03/03/20 Page 2 of 26
                                                                       2




 1     APPEARANCES:
 2
       FOR THE GOVERNMENT:
 3
                 ERIC S. ROSEN, AUSA
 4               KRISTEN A. KEARNEY, AUSA
                 LESLIE WRIGHT, AUSAU
 5               Assistant U.S. Attorneys
                 U.S. Attorney's Office
 6               John J. Moakley Courthouse
                 One Courthouse Way, Suite 9200
 7               Boston, Massachusetts 02210
                 617.748.3100
 8               eric.rosen@usdoj.gov
                 kristen.kearney@usdoj.gov
 9               leslie.wright@usdoj.gov
10
       FOR THE DEFENDANT DAVID SIDOO:
11
                 MARTIN G. WEINBERG, ESQUIRE
12               Martin g. Weinberg, PC
                 20 Park Plaza
13               Suite 1000
                 Boston, Massachusetts 02116
14               617.227.3700
                 owlmcb@att.net
15
       FOR THE DEFENDANTS GREGORY COLBURN and AMY COLBURN:
16
                 DAVID S. SCHUMACHER, ESQUIRE
17               Hooper, Lundy & Bookman, P.C.
                 470 Atlantic Avenue
18               Suite 1201
                 Boston, Massachusetts 02210
19               617.532.2704
                 dschumacher@health-law.com
20
                 PATRIC HOOPER, ESQUIRE
21               Hooper, Lundy & Bookman, P.C.
                 1875 Century Park East
22               Suite 1600
                 Los Angeles, California 90067
23               310.551.8165
                 phooper@health-law.com
24

25
     Case 1:19-cr-10080-NMG Document 914 Filed 03/03/20 Page 3 of 26
                                                                       3




 1     FOR THE DEFENDANT GAMAL ABDELAZIZ:
 2               BRIAN T. KELLY, ESQUIRE
                 Nixon Peabody, LLP
 3               100 Summer Street
                 Boston, Massachusetts 02110
 4               617.345.1000
                 bkelly@nixonpeabody.com
 5

 6     COUNSEL FOR THE DEFENDANTS DIANE BLAKE and TODD BLAKE:
 7               DAVID E. MEIER, ESQUIRE
                 MELINDA L. THOMPSON, ESQUIRE
 8               Todd & Weld
                 One Federal Street
 9               27th Floor
                 Boston, Massachusetts 02110
10               617.720.2626
                 dmeier@toddweld.com
11               mthompson@toddweld.com
12
       COUNSEL FOR DEFENDANT I-HSIN CHEN:
13
                 REUBEN CAMPER CAHN, ESQUIRE
14               Keller/Anderle LLP
                 18300 Von Karman Avenue, Suite 930
15               Irvine, California 92612
                 949.476.8700
16               rcahn@kelleranderle.com
17
       COUNSEL FOR DEFENDANTS MOSSIMO GIANNULLI and LORI LOUGHLIN:
18
                 GEORGE W. VIEN, ESQUIRE
19               Donnelly, Conroy & Gelhaar, LLP
                 260 Franklin Street
20               Boston, Massachusetts 02110
                 617.720.2880
21               gwv@dcglaw.com
22               WILLIAM J. TRACH, ESQUIRE
                 Latham & Watkins, LLP
23               John Hancock Tower, 27th Floor
                 200 Clarendon Street
24               Boston, Massachusetts 02116
                 617.880.4514
25               william.trach@lw.com
     Case 1:19-cr-10080-NMG Document 914 Filed 03/03/20 Page 4 of 26
                                                                       4




 1               SEAN M. BERKOWITZ, ESQUIRE
                 Latham & Watkins, LLP
 2               330 North Wabash Avenue
                 Suite 2800
 3               Chicago, Illinois 60611
                 312.777.7016
 4               sean.berkowitz@lw.com
                 (Present telephonically)
 5

 6     COUNSEL FOR DEFENDANT ELISABETH KIMMEL:
 7               R. ROBERT POPEO, ESQUIRE
                 CORY S. FLASHNER, ESQUIRE
 8               EOIN P. BEIRNE, ESQUIRE
                 MARK E. ROBINSON, ESQUIRE
 9               Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, PC
                 One Financial Center
10               42nd Floor
                 Boston, Massachusetts 02111
11               617.542.6000
                 rpopeo@mintz.com
12               csflashner@mintz.com
                 ebeirne@mintz.com
13               merobinson@mintz.com
14
       COUNSEL FOR DEFENDANT WILLIAM MCGLASHAN, JR.:
15
                 JACK W. PIROZZOLO, ESQUIRE
16               Sidley Austin LLP
                 60 State Street
17               34th Floor
                 Boston Massachusetts 02109
18               617.223.0304
                 jpirozzolo@sidley.com
19
                 MARSHALL A. CAMP, ESQUIRE
20               Hueston Hennigan LLP
                 523 West 6th Street
21               Suite 400
                 Los Angeles, California 90014
22               213.778.4340
                 mcamp@hueston.com
23

24

25
     Case 1:19-cr-10080-NMG Document 914 Filed 03/03/20 Page 5 of 26
                                                                       5




 1     COUNSEL FOR THE DEFENDANT MARCI PALATELLA:
 2               MICHAEL K. LOUCKS, ESQUIRE
                 Skadden, Arps, Slate, Meagher & Flom LLP
 3               500 Boylston Street
                 Boston, Massachusetts 02116
 4               617.573.4840
                 michael.loucks@skadden.com
 5

 6     COUNSEL FOR THE DEFENDANT JOHN WILSON:
 7               MICHAEL KENDALL, ESQUIRE
                 White & Case, LLP
 8               75 State Street
                 Boston, Massachusetts 02109
 9               617.939.9310
                 michael.kendall@whitecase.com
10
                 ANDREW E. TOMBACK, ESQUIRE
11               White & Case LLP
                 1221 Avenue of the Americas
12               New York, New York 10020
                 212.819.8428
13               andrew.tomback@whitecase.com
14
       COUNSEL FOR THE DEFNDANT HOMAYOUN ZADEH:
15
                 TRACY A. MINER, ESQUIRE
16               Miner Orkand Siddall LLP
                 470 Atlantic Avenue
17               4th Floor
                 Boston, Massachusetts 02210
18               617.273.8421
                 tminer@mosllp.com
19

20     COUNSEL FOR THE DEFENDANT ROBERT ZANGRILLO:
21               MARTIN G. WEINBERG, ESQUIRE
                 Law Office of Martin G. Weinberg
22               20 Park Plaza
                 Suite 1000
23               Boston, Massachusetts 02116
                 617.227.3700
24               marty@martinweinberglaw.com
25
     Case 1:19-cr-10080-NMG Document 914 Filed 03/03/20 Page 6 of 26
                                                                       6




 1                             P R O C E E D I N G S
 2                     (The following proceedings were held in open
 3     court before the Honorable Nathaniel M. Gorton, United States
 4     District Judge, United States District Court, District of
 5     Massachusetts, at the John J. Moakley United States
 6     Courthouse, One Courthouse Way, Boston, Massachusetts, on
 7     February 27, 2020.)
 8                 THE CLERK: All rise. Thank you. You may be
 9     seated. This is criminal action number 19-10080, United
10     States of America versus David Sidoo, et al. Will counsel,
11     please, identify themselves for the record.
12                 MR. ROSEN: Good morning, Your Honor. Eric Rosen,
13     Leslie Wright and Ms. Kearney for the government.
14                 THE COURT: Mr. Rosen, Ms. Wright, Ms. Kearney.
15                 MR. TRACH: Good morning, Your Honor. William
16     Trach for defendants Mossimo Giannulli and Lori Loughlin.
17                 THE COURT: Mr. Trach.
18                 MS. MINER: Good morning, Your Honor. Tracy Miner
19     on behalf of Homayoun Zadeh.
20                 THE COURT: Ms. Miner.
21                 MR. WEINBERG: Good morning, Your Honor. Martin
22     Weinberg on behalf of Robert Zangrillo.
23                 THE COURT: Mr. Weinberg.
24                 MR. KENDALL: Good morning, Your Honor. Mike
25     Kendall from White & Case on behalf of John Wilson.
     Case 1:19-cr-10080-NMG Document 914 Filed 03/03/20 Page 7 of 26
                                                                       7




 1                 THE COURT: Mr. Kendall.
 2                 MR. POPEO: Good morning, Your Honor. Robert Popeo
 3     on behalf of Elisabeth Kimmel.
 4                 THE COURT: Mr. Popeo.
 5                 MR. CAHN: Good morning, Your Honor. Reuben Cahn
 6     on behalf of Mr. Chen who is present.
 7                 THE COURT: Mr. Cahn.
 8                 MR. LOUCKS: Good morning, Your Honor. Michael
 9     Loucks for Marci Palatella.
10                 THE COURT: Mr. Loucks.
11                 MR. SCHUMACHER: Good morning, Your Honor. David
12     Schumacher on behalf of Amy Colburn and Gregory Colburn. And
13     Patric Hooper is here as well.
14                 THE COURT: Yes. Mr. Schumacher.
15                 MR. PIROZZOLO: Good morning, Your Honor. Jack
16     Pirozzolo on behalf of William McGlashan. And with me is
17     Marshall Camp also on behalf of William McGlashan.
18                 THE COURT: Mr. Pirozzolo.
19                 MR. MEIER: Good morning, Your Honor. David Meier
20     on behalf of Diane Blake and Todd Blake.
21                 THE COURT: Mr. Meier.
22                 MR. VIEN: Good morning, Your Honor. George Vien
23     on behalf of Mossimo Giannulli.
24                 THE COURT: Mr. Vien.
25                 MR. KELLY: Good morning, Your Honor. Brian Kelly
     Case 1:19-cr-10080-NMG Document 914 Filed 03/03/20 Page 8 of 26
                                                                       8




 1     on behalf of defendant Gamal Abdelaziz.
 2                 THE COURT: Mr. Kelly. Thank you. I would invite
 3     those in the jury box who are attending to also introduce
 4     themselves, please.
 5                 MR. FLASHNER: Good morning, Your Honor. Cory
 6     Flashner also on behalf of Elisabeth Kimmel.
 7                 THE COURT: Mr. Flashner.
 8                 MR. CAMP: Good morning, Your Honor. Marshall Camp
 9     on behalf of Bill McGlashan.
10                 THE COURT: Mr. Camp.
11                 MR. TOMBACK: Good morning, Your Honor. Andrew
12     Tomback of White & Case on behalf of Mr. Wilson.
13                 THE COURT: Mr. Tomback.
14                 MR. BEIRNE: Good morning, Your Honor. Eoin Beirne
15     also on behalf of Elisabeth Kimmel.
16                 THE COURT: Mr. Beirne.
17                 MS. THOMPSON: Good morning, Your Honor. Melinda
18     Thompson on behalf of Todd and Diane Blake.
19                 THE COURT: Ms. Thompson.
20                 MR. ROBINSON: Good morning, Your Honor. Mark
21     Robinson also on behalf of Elisabeth Kimmel.
22                 THE COURT: Mr. Robinson.
23                 MR. HOOPER: Good morning, Your Honor. Patric
24     Hooper also here on behalf of Greg and Amy Colburn.
25                 THE COURT: Good morning, Mr. Hooper. We have
     Case 1:19-cr-10080-NMG Document 914 Filed 03/03/20 Page 9 of 26
                                                                       9




 1     apparently Mr. Berkowitz on the phone as well.
 2                 MR. BERKOWITZ: Thank you, Your Honor. Sean
 3     Berkowitz on behalf of Lori Loughlin and Mossimo Giannulli.
 4     I appreciate you allowing me to participate by phone.
 5                 THE COURT: Good morning, Mr. Berkowitz. As we are
 6     aware, the defendants Giannulli and Loughlin late yesterday
 7     filed a supplemental memorandum regarding trial groups and a
 8     motion to postpone setting a trial date. It was docket
 9     number 875. They make very serious Brady violation
10     allegations and charges of prosecutorial misconduct in that
11     pleading.
12                 The government of course has not had an opportunity
13     to respond to it. I am not going to postpone this hearing or
14     my addressing the need to set a schedule for the resolution
15     of this multi-defendant case. But I am now directing the
16     moving defendants and any other defendant who intends to join
17     them to file on or before Friday March 13 a joint motion to
18     dismiss, to suppress, and/or for sanctions and supporting
19     memoranda based upon the information just brought to the
20     Court's attention to which the government can file its
21     opposition and memorandum, if any, on or before Friday,
22     March 27.
23                 I will take that matter under advisement separately
24     from the other matters and may schedule a hearing in early
25     April. It will not affect any other time deadlines set in
     Case 1:19-cr-10080-NMG Document 914 Filed 03/03/20 Page 10 of 26
                                                                        10




 1      this case.
 2                 Now I am going to proceed with the original purpose
 3      of this status conference, which is to discuss trial groups
 4      and dates for trial if one is ultimately necessary. This
 5      case, counsel, was indicted in March of last year. And I
 6      recognize that there have been superseding indictments in
 7      March, April, and October of 2019 and again last month. It
 8      is also true that there has been production of voluminous
 9      discovery in a rolling fashion. And there are 15 defendants
10      involved in this alleged conspiracy, the very existence of
11      which is contested.
12                 I grant you all of that, but this case needs to be
13      resolved expeditiously either by trial or otherwise. And I
14      mean to make that happen by dealing with the dispositive
15      motions later this spring, and, if necessary, a trial of
16      about one half of the defendants in early October of this
17      year. It goes without the necessity of citation that the
18      prompt resolution of criminal cases is not only in the
19      interest of those charged with serious crimes, their counsel,
20      and prosecutors, but also the public at large and the
21      criminal justice system generally.
22                 It is not only the right of the accused to a timely
23      inquiry into the charges against them but also a fundamental
24      duty of the charging authority and the Court to provide a
25      prompt trial. I am also fully aware that there are pending
     Case 1:19-cr-10080-NMG Document 914 Filed 03/03/20 Page 11 of 26
                                                                        11




 1      discovery issues before Magistrate Judge Kelley and motions
 2      pending to dismiss before me. But I assure you, that those
 3      motions will be resolved with or without hearings before the
 4      end of June this year.
 5                 With respect to the grouping of defendants, the
 6      government has provided me with no logical reason to adopt
 7      either of its proposals. And I agree with the defendants
 8      generally that to the extent possible, the defendants with
 9      like charges pending against them and the defendants with
10      familial relationships ought to be tried together to avoid
11      inefficiencies and the introduction of unrelated and possible
12      prejudicial evidence. That makes sense to me.
13                 But I do agree with the government that this case,
14      or at least the first group of the defendants to be tried in
15      this case, ought to go forward in October of this year. I do
16      not want to try this case three times. So for the time being
17      I am going to divide the defendants into two groups. The
18      first group of eight defendants will be the defendants who
19      are charged with making corrupt donations to the University
20      of Southern California to gain admission for their children
21      through the so-called side door and who were not involved in
22      the alleged test cheating or with other universities.
23                 Accordingly, group one to be tried in October will
24      be defendants Abdelaziz, the Blakes, Giannulli, Loughlin,
25      Wilson, Zadeh and Zangrillo. I expect the impanelment of the
     Case 1:19-cr-10080-NMG Document 914 Filed 03/03/20 Page 12 of 26
                                                                        12




 1      jury in this case will not be easy and will take several
 2      days. So we will begin impanelment on Monday, September 28,
 3      and continue from day to day until the jury is picked. The
 4      trial itself will begin on Monday, October 5, and will
 5      proceed day to day thereafter.
 6                 I believe this trial can be completed in four
 7      weeks. But if it is not, we will keep going, and it will be
 8      completed well before Thanksgiving. As a safety valve, I am
 9      going to schedule a status conference some time during the
10      summer, probably late in July, to revisit this schedule and,
11      if necessary, determine whether one or two defendants need to
12      be deferred until a subsequent trial. But all counsel for
13      the named defendants are to be prepared to try this case as
14      it is currently scheduled.
15                 The second trial involving the remaining defendants
16      will begin in January, probably Monday, January 11, 2021, and
17      follow a similar course. Any motions to sever or oppose
18      these groups must be filed on or before April 1 in accordance
19      with Magistrate Judge Kelley's existing schedule for motions.
20                 I am also going to amend the back end for the
21      filing of dispositive motions. Those motions will be due as
22      originally scheduled on April 1, but the government's
23      opposition memorandum will be due on April 30. And replies,
24      if any, by May 15. Hearing on those motions, if any, will be
25      in early June. Are there any questions, counsel?
     Case 1:19-cr-10080-NMG Document 914 Filed 03/03/20 Page 13 of 26
                                                                        13




 1                 Hearing none, we will proceed to some other matters
 2      that I have in mind. Let's give them a date for the status
 3      conference in late July, avoiding my MDL conflict.
 4                 THE CLERK: How about we could do Tuesday the 28th
 5      at 3 p.m.?
 6                 THE COURT: Tuesday, July 28 at 3 p.m. there will
 7      be a status conference here in this courtroom. Any problem
 8      with that date for anybody? Okay. I also want to set a
 9      final pretrial conference the week before we impanel. Again
10      I also have to avoid MDL conflict, but early that week.
11                 THE CLERK: Tuesday, September 22 at 3 p.m.
12                 THE COURT: Tuesday, September 22 at 3 p.m. Any
13      problem with that date? Okay. I am concerned about pretrial
14      publicity. Needless to say, this is a high profile case, but
15      it is not going to be tried in the newspapers or on the
16      Internet. And counsel are forewarned that if I become aware
17      that counsel for either the government or the defendants is
18      not exercising appropriate constraint in that regard, there
19      will be consequences.
20                 And finally, let me say that I have heard from
21      Magistrate Judge Kelley who has informed me that her ruling
22      on production or other matters will be entered forthwith. Is
23      there anything else that needs to come to my attention at
24      this conference? Anything anybody wants to bring up?
25      Mr. Weinberg?
     Case 1:19-cr-10080-NMG Document 914 Filed 03/03/20 Page 14 of 26
                                                                        14




 1                 MR. WEINBERG: Just, Your Honor, in order for us to
 2      have the trial in the fall as scheduled, we would ask the
 3      Court to not follow the local rule on schedule which would
 4      provide exhibit and witness lists just seven days before
 5      trial. With eight defendants having their own universes of
 6      discovery, there's over 3.2 million pages in all, it would
 7      help all the parties for Your Honor to set an exhibit
 8      production list --
 9                 THE COURT: Good point, Mr. Weinberg. Is there any
10      reason why we can't alter those dates as far as the
11      government is concerned?
12                 MR. ROSEN: No, Your Honor. I think we should
13      probably confer with each other about applicable dates.
14                 THE COURT: Why don't you do that, Mr. Weinberg,
15      with the government, and give me all of your proposed dates
16      to in limine motions, responses to in limine motions,
17      responses to witnesses and exhibits, the proposed voir dire
18      questions for the jury panel. All of those in my normal
19      sequence go three weeks, two weeks, and one week before
20      trial. In this case they can be five, four, and three.
21                 MR. WEINBERG: Thank you, Judge.
22                 THE COURT: I think your point is well taken. This
23      is too much material to wait until the last week.
24                 MR. WEINBERG: Thank you, sir.
25                 THE COURT: You're welcome. Anybody else?
     Case 1:19-cr-10080-NMG Document 914 Filed 03/03/20 Page 15 of 26
                                                                        15




 1      Anything from the government?
 2                  MR. ROSEN: Now that we have a trial date, Judge, I
 3      just want to inform the Court that we will be doing a very
 4      early production of Jencks material in this case, getting
 5      everything out. That will be forthwith provided.
 6                  THE COURT: That is appropriate. I am not going to
 7      make this into a motion hearing, but I know this matter that
 8      was filed late yesterday afternoon is very serious. I take
 9      it the government is going to have some reasonable
10      explanation for the Court quickly.
11                  MR. ROSEN: Absolutely, Judge. Just very briefly.
12      The dispositive issue is the fact that in the notes we
13      believe -- First of all, these were taken three or four days
14      after Rick Singer began cooperating with the government. He
15      obviously wasn't being very forthright. He was writing these
16      notes. These were directed to his lawyer. He sent these
17      notes to his lawyer. His lawyer afterwards claimed privilege
18      over these notes.
19                  In the top portion of the note that was filed, the
20      note that's blacked out, that's Singer's plea colloquy.
21      That's why we carved this aside for a privilege review.
22      Because although we had downloaded his phone --
23      unfortunately, it's blacked out in the filing, but it says,
24      "Thoughts I need to start my plea with. Where it all
25      started."
     Case 1:19-cr-10080-NMG Document 914 Filed 03/03/20 Page 16 of 26
                                                                        16




 1                 At that point we hadn't charged anyone in this
 2      case, and we were very concerned about inadvertently looking
 3      at privileged material that he was sending to his lawyer. We
 4      had a discussion with him later, and we stopped looking at
 5      the notes because of that. All of these notes were sent to
 6      his attorney. The issue in the note that's been flagged by
 7      defendants is simply that the payments were going to the
 8      program, not the coach, and he would say it was a donation.
 9                 Judge, that's our theory of the case that we've
10      been proceeding on for the entirety of this case. We have
11      disclosed that to the defendants on numerous, numerous
12      occasions. In footnote 17, the very first wiretap affidavit,
13      we say that. "Investigators analyzing Singer's bank records
14      have seen payments directly to university athletic programs
15      in addition to payments to individual coaches. I believe
16      that these payments to athletic programs are also payments in
17      furtherance of a fraudulent scheme even though universities
18      are receiving a portion of the money because I believe the
19      universities are unaware that the coaches and/or
20      administrators are recruiting those students in exchange for
21      the monetary payments."
22                 We have disclosed this in charging documents. We
23      have written motion responses in this case stating that, "The
24      parents were told that the money was going to the program and
25      this was still a bribe because these were fake athletes being
     Case 1:19-cr-10080-NMG Document 914 Filed 03/03/20 Page 17 of 26
                                                                        17




 1      recruited."
 2                  Page 21 of docket 736 we write, "Contrary to the
 3      defendants' suggestion, the government has never contended
 4      that Singer told the Giannullis that their money would be
 5      directed to Heinel personally. Rather the Giannullis are
 6      charged with conspiring to bribe Heinel to facilitate their
 7      daughter's admission to USC as a fraudulent athletic recruit
 8      in exchange to a contribution to a USC fund that benefited
 9      Heinel in breach of her duty to honest services to USC."
10                  We've disclosed all the evidence, numerous calls,
11      emails, Singer tells his clients that the money is going to
12      the program, and he characterizes this as a donation.
13                  In our discovery responses, we have provided the
14      defendants with examples of these calls. We have written
15      letters to the defense explaining that Singer told the
16      Giannullis and others that the money was going mostly to the
17      program. I did that most recently at the end of January
18      2020. The first 50,000 went directly to USC program. And
19      Singer, to the extent he recalled it, he believed that the
20      Giannullis knew that part of the $200,000 sent to KWF was
21      going to a USC program. They did not specifically discuss
22      the amount that would go to the USC program out of the
23      $200,000.
24                  Brady is a rule of fundamental fairness, not a
25      discovery rule. We cannot suppress what the defendants have
     Case 1:19-cr-10080-NMG Document 914 Filed 03/03/20 Page 18 of 26
                                                                        18




 1      already been told because that's obviously within their
 2      knowledge. We have told the defendants several times, and we
 3      will continue to do so, that this case is a bribery case
 4      about payments to a program that Singer characterized as a
 5      donation. It was a quid pro quo. Pay the money. Their kids
 6      would be recruited guaranteeing them effective admission for
 7      a sport they either didn't play well or, in the Giannullis
 8      case, they didn't play at all.
 9                 Judge, Doug Hodge, Michelle Janavs and Elizabeth
10      Henriquez pled guilty in this court to honest services fraud
11      on the fact that those payments went to the program, and that
12      they understood it was a bribe because they were corrupt
13      payments. Your Honor accepted those pleas. That was in
14      their plea colloquies, their PSR's, and their sentencing
15      memos that have been filed.
16                 Doug Hodge even wrote an op-ed in the Wall Street
17      Journal saying this as well. Two have been sentenced based
18      on this. And in the most recent sentencing involving
19      Michelle Janavs where the parties agreed that the money was
20      going to be used by USC for their program, Your Honor
21      repeatedly referred to this as a bribery case because it is.
22      You pay the money. You get in as a fake athlete.
23                 By the way, just because Singer said the money was
24      going to the program, doesn't mean that that's what the
25      parents took away from it.
     Case 1:19-cr-10080-NMG Document 914 Filed 03/03/20 Page 19 of 26
                                                                        19




 1                 Marci Palatella, a charged defendant, wrote in a
 2      text message to her friend after paying money to the
 3      "program", which by the way, was filtered through basically a
 4      sham charity, "I don't think most of it went to the school,
 5      between us only. Please never repeat anything." The notes
 6      that we produced are consistent with the government's case
 7      and cumulative of other evidence already provided to the
 8      defendants.
 9                 And as Your Honor knows in repeatedly stating that
10      this is a bribery case on these very facts calling something
11      a donation or making it out to the program does not make it
12      legitimate and certainly does not make it a donation. USC or
13      any school does not have a legitimate admissions process for
14      fake rowers, fake football players, fake pole vaulters, or
15      fake anything whether you call it a donation, a payment, a
16      bribe, or simply nothing at all. And I direct the defendants
17      to Section 2569 of the --
18                 THE COURT: All right. I think we've had enough of
19      your response.
20                 MR. ROSEN: What I'm saying is that as soon as we
21      completed the tape review, we turned it over. Should we have
22      done that earlier? Absolutely. We've made a concerted
23      effort. We're going to produce Jencks as soon as possible.
24      We're going to produce all the iPhone images probably early
25      next week. We're going to get this done, and we're going to
     Case 1:19-cr-10080-NMG Document 914 Filed 03/03/20 Page 20 of 26
                                                                        20




 1      get this tried. I do point out if this was so exonerating
 2      for the defendants rather than cumulative, they'd want to try
 3      this case. I want to try this case.
 4                 THE COURT: Thank you. I will give the defendants
 5      an equal five minutes to respond. If each one wants to
 6      speak, you understand five minutes total.
 7                 MR. TRACH: I understand. A few things, Your
 8      Honor. First off, in the same way that saying that something
 9      is a donation doesn't necessarily make it a donation if
10      there's other evidence that suggests it's a bribe, turning a
11      donation into a bribe doesn't make it a bribe either. And
12      that's what happened here. In fact, we know that the U.S.
13      Attorney himself in the press conference announcing this case
14      said this case is not about making donations to a school to
15      help your children get into the school. That happens. It's
16      perfectly lawful. The question comes behind whether this
17      was, in fact, a bribe.
18                 And what we have here in this statement is Singer
19      himself, immediately upon cooperating, saying the government
20      wants me to say that these were bribes. What I told the
21      parents was that these were donations, not bribes. They want
22      me to lie. They're yelling at me to get me to say something
23      else, Your Honor.
24                 And, yes, Your Honor has sentenced people. And in
25      those findings you have found based on the information that
     Case 1:19-cr-10080-NMG Document 914 Filed 03/03/20 Page 21 of 26
                                                                        21




 1      the government gave you that what was paid was bribes. What
 2      Your Honor didn't have was the fact that Singer himself
 3      immediately upon cooperating was saying that, in fact, he
 4      told the parents that these payments were legitimate and that
 5      they were not, in fact, bribes. That is not information that
 6      the Court had. That's not information that Judge Woodlock
 7      had when he sentenced Mr. Bizzack. It's not information that
 8      any the other judges had who sentenced people.
 9                 And if you look at what was said about those people
10      in those sentences hearings, Your Honor, it was not that this
11      was generally a bribe because it went to a USC payment, the
12      government stood up and said the payments that were made to
13      the Key Worldwide were made by those defendants with the
14      understandings that those bribes were going to be paid either
15      to the school or to the coaches. And that's not true. And
16      they knew it was not true because Singer said that, Your
17      Honor.
18                 They did not share that with the Court. They did
19      not share that with defense counsel who pled guilty. They
20      did not share that before those people were sentenced, and
21      that is a problem. And it is a big problem, Your Honor,
22      because it is exonerating information.
23                 The fact that somebody made the donation to USC
24      with the goal of getting their children into USC is not a
25      crime. Everybody admits that that's not a crime. And
     Case 1:19-cr-10080-NMG Document 914 Filed 03/03/20 Page 22 of 26
                                                                        22




 1      calling it a bribe because you made the payments with the
 2      expectation that you would get something in response doesn't
 3      make it a bribe. And the fact of the matter is this whole
 4      case keys in on what is it that the people who made these
 5      donations believed that they were doing in paying money to
 6      USC or paying money to the Key Worldwide Foundation. Were
 7      they making legitimate donations that were obviously going to
 8      help their kids get into school? Or were they instead
 9      somehow lining somebody's pockets or giving somebody money in
10      exchange for that person corruptly giving them something that
11      they wouldn't get otherwise? That's the whole case.
12                 And the fact is that this evidence demonstrates
13      that it was the former and not the latter. And that's not
14      anything like what's been produced to us in discovery today.
15      This is exactly what we've been asking for, and we have been
16      told it doesn't exist. And that is an enormous problem, Your
17      Honor. And what I would ask is that rather than having us
18      have to file our dispositive motion on this issue that is
19      before you, Your Honor, as instructed on the timeline, that
20      we be permitted to file before Judge Kelley who has this
21      Brady issue before her to be able to develop the necessary
22      record that we need to develop on this so we can file an
23      informed motion before Your Honor informed by all the facts,
24      not just what we've received belatedly.
25                 MR. KELLY: Your Honor, one minute left on the
     Case 1:19-cr-10080-NMG Document 914 Filed 03/03/20 Page 23 of 26
                                                                        23




 1      clock before AUSA Rosen responds. Putting aside whether or
 2      not these notes are actually privileged and whether you
 3      should go to the attorney rather than the cooperating witness
 4      to waive the privilege, put that aside. The note itself
 5      talks about a "loud and abrasive call". We haven't seen that
 6      call. They haven't disclosed that call to us.
 7                 They have over 50 hours of supposed nonpertinent
 8      calls. They were probably sitting on that. And that's pure
 9      Brady if the agent is telling this cooperating witness to lie
10      about our clients. If that call exists, we would like it.
11                 THE COURT: Wait a minute, counsel. The Magistrate
12      Judge is going to handle those discovery issues. This court
13      is going to handle the motion itself under the schedule that
14      I have directed earlier today.
15                 MR. KELLY: Thank you.
16                 THE COURT: Briefly.
17                 MR. ROSEN: There is nothing in these notes that
18      suggest what they were doing is legitimate. Absolutely
19      nothing. And the fact is that they blacked out a lot of the
20      portions of the notes where Rick is writing that it wasn't
21      legitimate. "Spoke to Augustin." That's Huneeus. He's pled
22      guilty. "He wanted to know I was backing Augustin as hard as
23      anything. I have confirmed I spoke to Donna Heinel, and
24      Augustin will be admitted by the second week of November.
25      Spoke about the fake photo I put on the profile." That's not
     Case 1:19-cr-10080-NMG Document 914 Filed 03/03/20 Page 24 of 26
                                                                        24




 1      legitimate. A legitimate donation is when you don't get
 2      anything for that donation.
 3                 THE COURT: All right. I expect that I will see
 4      that in writing later this month. Is there anything else
 5      that needs to -- let me talk to my Deputy a minute.
 6                 My Deputy brings up a good point. Is there a
 7      necessity for a motion to exclude time?
 8                 MR. WEINBERG: We certainly agree this is a complex
 9      case. There are motions pending that would provide a second
10      basis for a speedy trial exception, and there will be motions
11      throughout the next few months. The defendants all assent
12      to --
13                 THE COURT: Let that not be avoided, counsel. It
14      needs to be resolved. Anything else?
15                 MR. KENDALL: Your Honor, I want to take ten
16      seconds. I know we're imposing on your patience. Mr. Rosen
17      made directly incorrect statements that are related to my
18      client. Those documents that he's talking about show that my
19      client's son was they were told he was a great athlete. He
20      was a member of the U.S. Junior Olympic Development Team. He
21      was recruited. He came and he played on the USC team and was
22      a water polo player at USC. For them to claim that
23      everybody's a false athlete and that's what those documents
24      show, it's just not an accurate picture for the record.
25      Thank you, Your Honor.
     Case 1:19-cr-10080-NMG Document 914 Filed 03/03/20 Page 25 of 26
                                                                        25




 1                 MR. WEINBERG: If I could burden the Court for ten
 2      more seconds. This evidence will also reflect that USC is
 3      not a victim of wire or mail fraud. They as an institution
 4      that sought these donations and received them and welcomed
 5      them.
 6                 THE COURT: Thank you, counsel. We are adjourned.
 7                 THE CLERK: All rise.
 8                 (Court recessed at 12:44 p.m.)
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cr-10080-NMG Document 914 Filed 03/03/20 Page 26 of 26
                                                                        26




 1                             - - - - - - - - - - - -
 2                                  CERTIFICATION
 3

 4                 I certify that the foregoing is a correct
 5      transcript of the record of proceedings in the above-entitled
 6      matter to the best of my skill and ability.
 7

 8

 9

10      /s/ Joan M. Daly                         February 28, 2020
11

12      ______________________                   ____________________
13      Joan M. Daly, RMR, CRR                   Date
        Official Court Reporter
14

15

16

17

18

19

20

21

22

23

24

25
